Regarding independent claims 1, 10, and 15 applicant amended the claims similarly to essentially recite “extracting at least one frequency component from the sensor output signal at a frequency or having a frequency range; deriving a sensor output signal strength based on the at least one extracted frequency component”. This changes the scope of the claim and thus would require further search and consideration. 
Dependent claims 5-9 and 13 contain minor claim amendments that address the 112 issues and/or the claim objections as noted in the final office action. 
	Note from 12:
Regarding independent claims 1, 10, and 15 applicant amended the claims similarly to essentially recite “extracting at least one frequency component from the sensor output signal at a frequency or having a frequency range; deriving a sensor output signal strength based on the at least one extracted frequency component”. This changes the scope of the claim and thus would require further search and consideration. 
Dependent claims 5-9 and 13 contain minor claim amendments that address the 112 issues and/or the claim objections as noted in the final office action. 
In response to applicant’s arguments that deriving a sensor output signal strength based on the at least one extracted frequency component and determining the fetal size from the sensor output signal strength based on a predetermined correlation between the fetal size and the sensor output signal strength is not taught by the combination of Torok in view of Hoyer as evidenced by Napolitano. Examiner asserts that deriving sensor output signal strength based on the at least one extracted frequency component is disclosed by Torok because Torok discloses 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792